Case 20-21593-jrs         Doc 4   Filed 12/01/20 Entered 12/01/20 14:55:35                       Desc Main
                                   Document     Page 1 of 1


                              _




                                                                    -
                                               Certificate Number: 15504-GAN-CC-034938372

                                               1111111 111111111        II 11111 II 1111111111
                                                                   5504-GAN-CC-034938172
                                                                                                 1111111



                    CERTIFICATE OF COUNSELING


I CERTIFY that on September 29, 2020, at 2:30 o'clock PM EDT, Glenn
Heagerty received from Cambridge Credit Counseling Corp., an agency approved
pursuant to 11 U.S.C, 111 to provide credit counseling in the Northern District of
Georgia, an individual For group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.




Date:   October 1, 2020                        By:       /s/Ryan Merceri


                                               Name: Ryan Mercer'


                                               Title:    Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See II U.S.C. 109(h) and 521(b).
